FINAL REJECTION
Reissue Declaration is Defective
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414 II.
MPEP § 1414 II B states: “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
MPEP § 1414 II C states: “In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”
The error statement in the Reissue Declaration only states that claims 1 and 5 and new claims 17-26 are to be broadened.  This is followed by a copy of the claims with brackets and underlining. 
Claims 17-16 have been canceled.  A new error statement should not refer to the canceled claims.
A new Reissue declaration is required in response to this Final Rejection.
Remarks filed with the amendment and arguments of 17 March 2022 state that a new reissue declaration will follow.  The office has not received a new declaration as of the shortened statutory period for response. A new shortened statutory period is set herein.

	Claim Rejections - 35 USC § 251	
Claims 1-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Improper Amendment Format
The amendment filed 17 March 2022 proposes amendments to claims 1 and 5 that that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. See MPEP 1453 II. 
Claims 1 and 5 should be amended relative to the claims of the patent, not relative to previous amendments.  Bracket and underlining markups are missing from the amended claims.  
Additionally, strikeout is used in the cancellation of claims 17-26, but strikeout is not permitted in reissue amendment practice. The amendment should include only a statement canceling the claims without presentation of the text of the claims (37 CFR 1.173(b)(2) and MPEP 1453).
A corrected amendment is required.

Double Patenting
The terminal disclaimer filed on 17 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,403,902 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Claims 1-16 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        


Conferees:

/Carlos N Lopez/Patent Reexam Specialist, Art Unit 3991   

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991